                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                      IN THE UNITED STATES DISTRICT COURT                             January 10, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                     David J. Bradley, Clerk
                                HOUSTON DIVISION



HRD CORPORATION (d/b/a Marcus                 §
Oil & Chemical),                              §
                                              §
                      Plaintiff,              §
                                              §
v.                                            §        CIVIL ACTION NO. H-13-3596
                                              §
THE DOW CHEMICAL COMPANY,                     §
                                              §
                      Defendant.              §



                            MEMORANDUM OPINION AND ORDER


        Plaintiff         HRD   Corporation    ( "HRD")    sued defendant              the      Dow

Chemical Company ("Dow")             for federal and state causes of action

stemming       from       Dow's    alleged    breach      of    the       parties'          Joint

Development Agreement ("JDA").                Pending before the court is Dow's

Combined Motion and Brief in Support of its Renewed Motion for

Summary Judgment            ("Dow's MSJ")     (Docket Entry No.           114) .       For the

reasons stated below, Dow's MSJ will be granted.


                     I.     Factual and Procedural Backqround 1

        HRD and Dow have been involved in litigation stemming from

their       failed    business      relationship     for       over   a    decade.              HRD


        1
      See generally Dow's MSJ, Docket Entry No. 114, pp. 6-13i
Plaintiff HRD Corporation's Opposition to Dow's Renewed Motion for
Summary Judgment [Dkt No. 114] ( "HRD' s Response to Dow's MSJ"),
Docket Entry No. 122, pp. 8-18.    [All page numbers for unsealed
docket entries in the record refer to the pagination inserted at
the top of the page by the court's electronic filing system,
CM/ECF.  Page numbers for sealed docket entries correspond to the
page numbers listed on the individual documents, if available.]
processes and sells polyethylene wax ("PE Wax") products.                   PE Wax

is used in the hot melt adhesive           ("HMA")   industry.     An HMA is a

glue used in commercial packaging.          HMAs are composed of a wax, a

polymer, and a tackifier.      Dow is in the business of manufacturing

and   selling   polymer   products   with     a   variety   of   applications,

including use in HMAs.

      At the heart of the parties' dispute are two agreements that

they executed in 2002:     the Joint Development Agreement ( "JDA") and

the Supply Agreement.     Under the JDA, Dow and HRD agreed to jointly

and exclusively develop certain PE Wax products. 2                The JDA also

allotted ownership of any "developments" resulting from the JDA

between Dow and HRD.      As part of the JDA, Dow and HRD agreed to

develop and manufacture the "2-pack product" -- a special compound

that would take the place of both the PE Wax and polymer components

of an HMA.      The Supply Agreement covered the commercial phase of

the parties' relationship. 3     Under the Supply Agreement Dow would

manufacture the products developed under the JDA in its production

facilities and sell the products to HRD, which would then sell the

products to the public.

      The relationship between the parties soured;               and Dow filed

suit against HRD in a Delaware federal district court in January of

2005, claiming that HRD breached the Supply Agreement by failing to

pay Dow millions of dollars for product received by HRD under the

      2
     See Joint Development Agreement,                Exhibit     2-A   to   HRD's
Response to Dow's MSJ [SEALED].
      3
     See Sarnia PE Wax Supply Agreement,              Exhibit 2-B to HRD's
Response to Dow's MSJ [SEALED]

                                     -2-
Supply Agreement. 4          HRD responded by filing counterclaims against

Dow claiming, among other things:                (1) that Dow breached the Supply

Agreement;     (2)     that    Dow     breached    the   JDA;   and   (3)    that   Dow

misappropriated trade secrets by improper means in incorporating

HRD's confidential technology into its own patents. 5                  The Delaware

district court granted summary judgment against HRD on each of its

counterclaims, including those predicated on Dow's breach of either

the JDA or the Supply Agreement. 6                 The Delaware court concluded

that HRD breached the Supply Agreement and entered a final judgment

on March 14,         2013,    awarding Dow $34,533,577          in damages. 7       The

Delaware     district        court's    ruling     was   affirmed     by    the   Third

Circuit. 8   The Supreme Court denied certiorari. 9



     4
      See Opinion [September 24, 2009], Exhibit 10 to Declaration
of Aaron A. Barlow in Support of the Dow Chemical Company's Renewed
Motion for Summary Judgment ("Barlow Declaration"), Docket Entry
No. 115-8, pp. 4-10.
     5
     See Defendant's Second Amended Answer and Counterclaims
("HRD's Delaware Answer and Counterclaims"), Exhibit 9 to Barlow
Declaration, Docket Entry No. 115-7, pp. 21-41 [SEALED]
     6
      See Opinion [September 24, 2009], Exhibit 10 to Barlow
Declaration, Docket Entry No. 115-8, pp. 32, 36, 42, 47, 57
(granting summary judgment for Dow on Dow's claim for breach of the
Supply Agreement against HRD and several of HRD's counterclaims);
Memorandum Opinion [December 18, 2012], Exhibit 15 to Barlow
Declaration, Docket Entry No. 115-13, pp. 10, 16 (granting summary
judgment for Dow on HRD's remaining counterclaims).
     7
      See Final Judgment Order,             Exhibit 6 to Barlow Declaration,
Docket Entry No. 115-4, p. 2.
     8
     See Judgment and Opinion of the Court, 13-2074 (3d Cir.)
[October 14, 2014], Exhibit 7 to Barlow Declaration, Docket Entry
No. 115-5.
     9
     See Supreme Court Docket Listing in Case No. 14-971 (stating
that HRD's petition for certiorari was denied on March 9, 2015).

                                           -3-
       Following the issuance of a final judgment in the Delaware

action,       HRD    filed   for   bankruptcy        in   the    Southern District   of

Texas. 10      While HRD's Chapter 11 bankruptcy case was pending, HRD

filed this action on December 9, 2013.                    HRD's bankruptcy plan was

confirmed on September 4, 2014, providing for HRD to make payments

to Dow on the Delaware judgment.                     HRD ceased making payments in

mid-2015.           HRD then entered a         Chapter 7 bankruptcy,         and HRD' s

assets have since been liquidated.                    This lawsuit was an asset of

the    Chapter       7 estate,     but   it    was    abandoned by     the   bankruptcy

trustee.        HRD chose to continue to pursue the action.

       In this action HRD alleges                   that Dow breached the JDA by:

( 1)   failing to disclose products that constitute "developments"

under the JDA -- specifically, Dow's alleged failure to disclose

the    invention       of    olefin      block       copolymer     ("OBC")   adhesives;

( 2)   misrepresenting the value of the 2 -pack product because it

competed with an existing Dow product; and (3) failing to disclose

Dow's chain shuttling technology,                   which is used to make certain

polymers. 11        HRD seeks a declaration that Dow violated the JDA by

failing to disclose developments under the JDA; a declaration of

ownership of certain Dow patents HRD alleges it owns under the JDA;

recovery in quantum meruit and unjust enrichment; and damages for

Dow's alleged fraudulent concealment, common law fraud,                       fraud by


       10
            See generally Docket in Case No. 13-36238 (Bankr. S.D. Tex.).
       11
      See Plaintiff's Second Amended Complaint, Docket                            Entry
No. 119, pp. 8-29; Dow's MSJ, Docket Entry No. 114, p. 8.

                                              -4-
non-disclosure,   and breach of contract. 12           All of HRD's pending

claims against Dow are predicated on Dow's alleged breaches of the

JDA.


                        II.     Standard of Review

       Summary judgment is appropriate if the movant establishes that

there is no genuine dispute about any material fact and the movant

is entitled to judgment as a matter of law.            Fed. R. Civ. P. 56(a).

Disputes about material facts are genuine "if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party."    Anderson v. Liberty Lobby,        Inc.,     106 S.   Ct.   2505,   2510

(1986).    The moving party is entitled to judgment as a matter of

law if "the nonmoving party has failed to make a sufficient showing

on an essential element of her case with respect to which she has

the burden of proof."     Celotex Corp. v. Catrett, 106 S. Ct. 2548,

2552 (1986).

       A party moving for summary judgment "must 'demonstrate the

absence of a genuine issue of material fact,' but need not negate

the elements of the nonmovant's case."         Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994)         (en bane)    (per curiam)    (quoting

Celotex, 106 S. Ct. at 2553).        "If the moving party fails to meet

this initial burden, the motion must be denied, regardless of the

nonmovant' s response."   Id.     If the moving party meets this burden,

Rule 56(c)   requires the nonmovant to go beyond the pleadings and




                                     -5-
show    by    affidavits,      depositions,           answers   to     interrogatories,

admissions on file,           or other admissible evidence that specific

facts exist over which there is a genuine issue for trial.                              Id.

The nonmovant "must do more than simply show that there is some

metaphysical doubt as to the material facts."                    Matsushita Electric

Industrial Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356

(1986).

        In reviewing the evidence "the court must draw all reasonable

inferences in favor of the nonmoving party,                     and it may not make

credibility determinations              or weigh the        evidence."         Reeves    v.

Sanderson Plumbing Products,             Inc.,    120 S. Ct. 2097,           2110   (2000).

The court resolves factual controversies in favor of the nonmovant,

"but only when there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts."                            Little,

37 F.3d at 1075.


                                  III.     Analysis

        Dow argues that it is entitled to summary judgment against HRD

on three grounds.       First, Dow argues that claim preclusion applies

to bar HRD' s       claims.      Second,    Dow argues          that   the    statute of

limitations on HRD's claims has expired.                    Third, Dow argues that

even if claim preclusion and the statute of limitations do not

apply    to   bar   HRD' s    claims,    Dow     is    still    entitled      to    summary

judgment against HRD because HRD's claims present no genuine issues

of material fact.

                                           -6-
          The doctrine of claim preclusion, or "res judicata," "treats

a judgment,       once rendered,       as the full measure of relief to be

accorded between the same parties on the same 'claim' or 'cause of

action.'"       Kaspar Wire Works, Inc. v. Leco Engineering and Machine,

Inc.,       575 F.2d 530,    535   (5th Cir. 1978).        Claim preclusion both

prevents a plaintiff from seeking additional relief on the same

claim and bars a           defendant    from   relitigating claims against a

plaintiff.        Id.    Claim preclusion extends to "all issues relevant

to the same claim between the parties,                whether or not raised at

trial."                 The goal of claim preclusion is to guard against

multiple lawsuits between the same parties adjudicating the same

issues.        See id.      Federal courts apply a transactional test to

determine whether two lawsuits involve the same "claim" or "cause

of action":

           [T]he critical issue is not the relief requested or the
          theory asserted but whether the plaintiff bases the two
          actions on the same nucleus of operative facts.    If the
          factual scenario of the two actions parallel, the same
          cause of action is involved in both.     The substantive
          theories advanced, forms of relief requested, types of
          rights asserted, and variations in evidence needed do not
          inform this inquiry.

Agrilectric Power Partners, Ltd. v. General Electric Co., 20 F.3d

663, 665 (5th Cir. 1994)           (internal quotations omitted).

          Principles of claim preclusion apply to both mandatory and

permissive counterclaims:           "Where the defendant interposes a claim

as    a    counterclaim and a       valid and      final   judgment       is   rendered

against him on the counterclaim, the rules of bar are applicable to

the       judgment."     Restatement    (Second)    of Judgments      §    23.    If a

                                         -7-
defendant fails to pursue a mandatory counterclaim, the defendant

will generally
          ..   be barred from asserting that counterclaim in a

subsequent action.          Restatement (Second) of Judgments            §   22.

      Dow argues that HRD's claims are barred by claim preclusion

because HRD already asserted the same claims in the prior lawsuit

between the parties in Delaware.               In the Delaware action Dow sued

HRD   alleging       that   HRD   breached     the    Supply   Agreement . 13         HRD

counterclaimed against Dow for "an action for breach of contract

and for a determination of rights under those contracts" based on

Dow's alleged breaches of both the JDA and the Supply Agreement. 14

HRD alleged that Dow breached the JDA and Supply Agreement by

failing to produce product that met HRD's specifications. 15                          HRD

also alleged that Dow breached its duty of good faith and fair

dealing      under   the    JDA by   failing     to   disclose   inventions          that

constitute "developments." 16           HRD's requested relief in Delaware

included damages for breach of the Supply Agreement and JDA,                           as

well as a declaration of HRD's ownership interest in certain Dow

patents      HRD   claimed it     was   entitled to      under   the     JDA. 17      The


      13
      See Opinion [September 24, 2009] ,                 Exhibit    10       to    Barlow
Declaration, Docket Entry No. 115-8, p. 9.
      14
      See HRD' s Delaware Answer and Counterclaims, Exhibit 9 to
Exhibits in Support of Dow's Combined Motion and Brief in Support
of its Renewed Motion for Summary Judgment, p. 21 [SEALED] .
      15
           See id. at 21-22.
      16
           See id. at 37-41.
      17
           See id. at 41.

                                         -8-
Delaware court granted summary judgment for Dow on each of HRD's

counterclaims,    concluding that HRD failed               to establish genuine

issues of material fact regarding Dow's alleged breaches of the

Supply Agreement and the JDA. 18           All rulings appealed to the Third

Circuit were affirmed. 19

     HRD's claims in Delaware and in this action are based on Dow's

alleged breaches of the same contract:                the JDA.    The technologies

at issue     -- OBCs and the two-pack product                    were at issue in

Delaware.    HRD also seeks relief similar to the relief it sought in

Delaware:     HRD again claims that Dow's alleged breaches of the JDA

entitle HRD to both damages and a declaration that HRD owns a

series of Dow patents. 20

     The relevant inquiry is whether HRD's claims in this action

are the     "same claims"    as its counterclaims in Delaware.                HRD's

claims both here and in Delaware are based on the same nucleus of

operative fact:        the parties' relationship under the JDA and Dow's

alleged     breaches    of   the   JDA.         The   Delaware    action   required


     18
      See Opinion [September 24, 2009] , Exhibit 10 to Barlow
Declaration, Docket Entry No. 115-8, pp. 32, 36, 42, 47, 57
(granting summary judgment for Dow on Dow's claim for breach of the
Supply Agreement against HRD and several of HRD's counterclaims);
Memorandum Opinion [December 18, 2012] , Exhibit 15 to Barlow
Declaration, Docket Entry No. 115-13, pp. 10, 16 (granting summary
judgment for Dow on HRD's remaining counterclaims).
     19
      See Judgment and Opinion of the Court, 13-2074 (3d Cir.)
[October 14, 2014], Exhibit 7 to Barlow Declaration, Docket Entry
No. 115-5.
     20
      The specific patents sought by HRD as a remedy in this action
are different from the patents HRD sought as a remedy in Delaware.

                                          -9-
determination of the same fact issues.                       There is no "new" dispute

between the parties -- HRD merely alleges different substantive

claims     for Dow's alleged breach of                     the same contract that HRD

claimed Dow breached in the Delaware action.

      HRD argues that its current claims are not duplicative of its

Delaware counterclaims because the Delaware court denied HRD the

opportunity          to    reopen    discovery        to   investigate      additional    Dow

patents that HRD claimed were developments under the JDA.                             HRD now

claims entitlement to these additional patents.                            HRD argues that

because these issues were never actually litigated in Delaware, its

claims are not barred by claim preclusion.                     HRD's analysis confuses

the requirements            for claim preclusion with the requirements of

issue preclusion, which prevents relitigation of previously decided

issues in suits on other claims.                      See Kaspar,     575 F.2d at 535-36

("[I] ssue       preclusion bars          the    relitigation of           issues   actually

adjudicated, and essential to the judgment, in a prior litigation

between        the   same       parties.") .     Unlike       issue   preclusion,       claim

preclusion applies equally to substantive issues that the parties

did and did not litigate in a prior action.                           For example,      claim

preclusion bars a               second action on any theories excluded by a

court's denial of a motion for leave to amend. Charles Alan Wright,

Arthur R.        Miller,        Mary Kay   Kane,       &   Richard    L.    Marcus,    FEDERAL

PRACTICE   &   PROCEDURE    §   4412 (3d ed. 2011).         Claim preclusion also bars

additional claims that a plaintiff chose not to assert for tactical

reasons.        The Delaware court's decision not to reopen discovery

                                               -10-
does not prevent the application of claim preclusion in this case

-- whether or not issues raised by HRD were "actually litigated" in

Delaware is not dispositive.

         Nor does the Delaware court's exclusion of Dr. Citron's expert

testimony bar the application of claim preclusion.                       The Delaware

court declined to consider the opinion of one of HRD's experts,

Dr. Joel David Citron, because the court found that the expert's

opinion should have been disclosed earlier. 21                    A court's refusal to

hear a belatedly presented argument in a prior action does not

entitle litigants                to file     a   subsequent action to present that

argument.            See Agrilectric, 20 F.3d at 665.             Because this action

involves the same claims as HRD's counterclaims in Delaware, HRD's

claims are precluded unless an exception to claim preclusion is

applicable.

         Claim preclusion is an equitable doctrine with limits and

exceptions.               HRD cites Rimkus Consulting Group, Inc. v. Cammarata,

688 F.            Supp.    2d 598    (S.D.   Tex.   2010),   for the proposition that

"[i] f        a    claim could not have been brought because of wrongful

concealment of material facts,                      preclusion cannot apply." 22   The

Restatement               (Second)   of Judgments provides that claim preclusion


         21
      See Memorandum Opinion [December 18, 2012], Exhibit 15 to
Barlow Declaration, Docket Entry No. 115-13, pp. 4-5 ("The Court
may refuse to consider an expert report submitted after the
deadline while considering a summary judgment motion.").
         22
      See HRD's Response to Dow's MSJ, Docket Entry No. 122, p. 22
[SEALED] .

                                                 -11-
does not apply if "[i]t is clearly and convincingly shown that the

policies favoring preclusion of a second action are overcome for an

extraordinary reason.        11
                                   Restatement (Second) of Judgments§ 26(f).

Fraud, concealment, or misrepresentation by a party could provide

a basis to depart from claim preclusion.                        Id. cmt. j.          In Rimkus

the defendants destroyed evidence of their culpability and provided

information       in    discovery     to   conceal        the       destruction       of    that

evidence.     699 F.       Supp.    2d at 664.           Because of the defendants'

spoliation of          evidence,     the   plaintiff          was    unable    to    learn of

certain claims it had against the defendants.                                       The court

concluded that because of the defendants' misconduct, the policies

underlying preclusion             law would not          be    served by barring             the

plaintiff's claims against the defendants.                          Id. at 664-65.         While

fraud is a possible exception to claim preclusion,                              if a party

argues that fraud prevented a fair judgment in a previous action,

"the party claiming fraud should address this claim to the court

which rendered the first             judgment. 11        See Russell v.             SuDAmerica

Securities, Inc., 962 F.2d 1169, 1176 (5th Cir. 1992).

     For HRD's claims in this action to proceed,                              HRD must show

"clearly and      convincingly~~      that Dow's alleged fraud or misconduct

prevented HRD from bringing its new claims to the Delaware district

court.     HRD has failed to meet this burden.                       HRD argues that Dow

actively    concealed       the     existence       of    relevant         patents     during

discovery    in    the    Delaware     case.        However,         HRD   presented        this

argument in Delaware,             and the district court rejected it.                       HRD

                                           -12-
argued in Delaware that "Dow failed to produce certain patents and

patent applications responsive to HRD's request for 'wax products

to be used in            [hot melt adhesives]               or to one-pack,          two-pack,           or
                                                                                                  23
three-pack formulations                  for    the     [hot melt adhesives] .            I   "         The

Delaware court disagreed,                 finding that Dow correctly interpreted

what patents needed to be disclosed during discovery. 24                                  The court

concluded         that       Dow   therefore          did    not      violate   its       discovery

obligations            and    refused     HRD's       request         to   reopen    discovery. 25

Additionally,            rather    than        collaterally        attacking        the       Delaware

judgment by addressing these fraud claims to the Delaware district

court,        HRD brought this action alleging new claims against Dow

based on the same facts underlying the Delaware action.

        Other than Dow's alleged failure to comply with its discovery

obligations in Delaware,                 HRD has proffered no evidence that Dow

concealed         the        existence     of     the       relevant       patents     from            HRD.

Furthermore,           HRD's knowledge of the allegedly concealed patents

would not have materially affected the outcome of the Delaware

case.          See     Rimkus,     688    F.    Supp.       2d   at    664-65   (finding               that

preclusion did not apply because the defendants'                                spoliation of

evidence could "materially affect the outcome of the case").                                            HRD


      See Memorandum Opinion [November 5, 2012] , Exhibit 63 to
        23

Exhibits in Support of Dow's Reply Brief in Support of its Renewed
Motion for Summary Judgment, Docket Entry No. 131-3, p. 3.
        24
             See id. at 11.
        25
             See id.

                                                 -13-
claims that it is entitled to these patents under the JDA as a

result of Dow's alleged breach of the JDA. But the Delaware court

concluded that Dow did not breach the JDA.   Therefore, even if HRD

had sought ownership of the patents at issue here as a remedy for

Dow's alleged breach of the JDA in Delaware, HRD would have been

unsuccessful.


                         IV.   Conclusion

     For the reasons explained above,   Dow's Combined Motion and

Brief in Support of its Renewed Motion for Summary Judgment (Docket

Entry No. 114) is GRANTED because HRD's claims are barred by claim

preclusion.

      SIGNED at Houston, Texas, on this 9th day of January, 2019.




                                                SIM LAKE
                                      UNITED STATES DISTRICT JUDGE




                               -14-
